UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALONZO SPENCER OWENS,
                               Plaintiff,                    21-CV-5210
                     -against-                               ORDER OF DISMISSAL
LORETTA A. PRESKA,                                           UNDER 28 U.S.C. § 1651

                               Defendant.

J. PAUL OETKEN, District Judge:

        On November 5, 2007, Plaintiff was barred from filing any new action without first

obtaining leave to file from the Court. See Owens v. Seybert, et al., No. 07-CV-9787 (KMW)

(S.D.N.Y. Nov. 5, 2007). Plaintiff now claims that Defendant Loretta A. Preska, a federal judge,

violated his constitutional rights by enforcing the bar with respect to a complaint Plaintiff filed

on June 5, 2015. Like Plaintiff’s earlier claims, the claims here are frivolous. The Court denies

Plaintiff’s request for leave to file.

        Additionally, the Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from

this order would not be taken in good faith. It follows that in forma pauperis status is denied for

the purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, to note service on

the docket, and to close this case.

SO ORDERED.

 Dated:    June 21, 2021
           New York, New York

                                                                J. PAUL OETKEN
                                                            United States District Judge
